DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9) in the reply filed on 02/23/2022 is acknowledged.  The traversal is on the ground(s) that Jansen does not teach the first magnetic pole unit and the second magnetic pole unit have opposite polarities and Kurronen does not cure this deficiency because the magnets 205, 205a is on its own individua base.  This is not found persuasive because Kurronen was referenced for showing magnet having opposite polarities is well-known. Applicant appeared to argue against the reference individually. Examine noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 remained pending and claims 10-20 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (US 2009/0167103 A1) in view of Sullivan et al. (US 2014/0042868 A1).
RE claim 1, Jansen teaches a rotor (Figs.1, 2 and ¶ 13) of an electric machine (¶ 13), comprising: a rotor yoke 12, and a plurality of magnetic pole modules 14 arranged on the rotor yoke 12, wherein each of the plurality of magnetic pole modules 14 comprises a base plate 30, a housing 32 and a pair of magnetic pole units 16, and the pair of magnetic pole units 16 is accommodated in an accommodating cavity formed by the base plate 30 and the housing 32, the pair of magnetic pole units 16 in each of the magnetic pole modules 14 are spaced apart from each other by a first distance (D1) in a circumferential direction of the rotor yoke 12 (see annotated Fig.1 below).
[AltContent: arrow][AltContent: textbox (D1)]
    PNG
    media_image1.png
    373
    794
    media_image1.png
    Greyscale

	Jansen does not teach the magnetic pole unit has opposite polarities.
	Sullivan teaches magnetic pole unit 680’, 680 has opposite polarities (see Figs.6-8 and ¶ 22), such flux orientation allows the thickness of the yoke 650 to be reduced (¶ 48). Furthermore, the opposite polarities would allow the magnet to form alternating flux (see Fig.1b) which allows the rotor to move with respect to the stator such that the electrical machine can function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen by having the magnetic pole unit has opposite polarities, as taught by Jansen, for the same reasons as discussed above.

RE claim 2/1, Jansen in view of Sullivan has been discussed above. Jansen further teaches adjacent magnetic pole units of different magnetic pole modules 14 adjacent in the circumferential direction are spaced apart from each other by a second distance (D2) in the circumferential direction of the rotor yoke 12, and the first distance (D1) is different from the second distance (D2) (see annotated Fig. 1 below).

[AltContent: arrow][AltContent: textbox (D2)]

    PNG
    media_image2.png
    486
    705
    media_image2.png
    Greyscale


RE claim 3/1, Jansen in view of Sullivan has been discussed above. Jansen further teaches the different magnetic pole modules 14 adjacent in the circumferential direction are spaced apart from each other by a predetermined distance (D2) in a circumferential direction of the rotor yoke 12 (annotated Fig.1 above Fig.1).

RE claim 8/1, Jansen in view of Sullivan has been discussed above. Jansen further teaches a plurality of the magnetic pole modules 14 is arranged on the rotor yoke 12 in rows along the circumferential direction of the rotor yoke 12 (Figs.1-3), each magnetic pole module 14 of a row of magnetic pole modules 16 is aligned with each other in the circumferential direction of the rotor yoke 12.
Jansen does not teach the plurality of the magnetic pole modules is arranged in columns on the rotor yoke in an axial direction parallel to a central rotational axis of the rotor of the electric machine, each magnetic pole module of a column of magnetic pole modules is aligned with each other in the axial direction parallel to the central rotational axis of the rotor of the electric machine.
Sullivan teaches plurality of the magnetic pole modules 980 is arranged in columns on the rotor yoke in an axial direction parallel to a central rotational axis (A-A) of the rotor of the electric machine, each magnetic pole module of a column of magnetic pole modules is aligned with each other in the axial direction parallel to the central rotational axis of the rotor of the electric machine (Fig.11), doing so would also allow the magnetic pole assembly to be easily removed from rotor structure in axial direction (¶ 85) which can facilitate repair and/or replacement (¶ 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen in view of Sullivan by having the plurality of the magnetic pole modules is arranged in columns on the rotor yoke in an axial direction parallel to a central rotational axis of the rotor of the electric machine, each magnetic pole module of a column of magnetic pole modules is aligned with each other in the axial direction parallel to the central rotational axis of the rotor of the electric machine, as taught by Sullivan, for the same reasons as discussed above.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Sullivan as applied to claim 1 above, and further in view of Kurronen (US 2013/0169099 A1).
	RE claim 4/1, Jansen in view of Sullivan has been discussed above. Jansen does not teaches a protrusion is provided on the base plate, and the protrusion is arranged axially on a front surface of the base plate, each magnetic pole unit in the pair of magnetic pole units abut against the protrusion on opposite sides of the protrusion, respectively, each magnetic pole unit comprises a plurality of magnetic poles aligned in an axial direction, and the plurality of magnetic poles in each magnetic pole unit have same polarity.
	Sullivan teaches a protrusion 770 or 873 (Figs.7, 8) is provided on the base plate (751, 851), and the protrusion is arranged axially on a front surface of the base plate (751, 851), each magnetic pole unit in the pair of magnetic pole units 680’, 680 abut against the protrusion on opposite sides of the protrusion 770, respectively, such that the protrusion (retention) members 770 lower overall flux circuit reluctance--a benefit that can be manifested as a further concentration of flux in a desired location (¶ 49). The segment magnet assemblies allow the permanent magnet to be easy and efficient for removal (¶ 4).
	Kurronen teaches a plurality of magnetic poles 1118, 1120 aligned in an axial direction (Figs.10, 11), and the plurality of magnetic poles in each magnetic pole unit have same polarity (Fig. 11 and ¶ 73), such magnet configuration can be utilized to minimize eddy current (¶ 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen by having a protrusion is provided on the base plate, and the protrusion is arranged axially on a front surface of the base plate, each magnetic pole unit in the pair of magnetic pole units abut against the protrusion on opposite sides of the protrusion, respectively, each magnetic pole unit comprises a plurality of magnetic poles aligned in an axial direction, and the plurality of magnetic poles in each magnetic pole unit have same polarity, as taught by Sullivan and Saban, for the same reasons as discussed above.

RE claim 9/1, as discussed above, Sullivan teaches the polarities of the magnetic pole units 680’, 680 adjacent in the circumferential direction in different magnetic pole modules are opposite (Fig.6).
Sullivan does not teach the polarities of the magnetic pole units adjacent in the axial direction in different magnetic pole modules are the same.
Kurronen teaches the magnetic pole units adjacent in the axial direction in different magnetic pole modules are the same (Fig.11 and ¶ 73), such magnet configuration can be utilized to minimize eddy current (¶ 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen in view of Sullivan by having the magnetic pole units adjacent in the axial direction in different magnetic pole modules are the same, as taught by Kurronen, for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Sullivan as applied to claim 1 above, and further in view of Dumas (US 2016/0006306 A1).
RE claim 5/1, Jansen in view of Kurronen has been discussed above. Jansen does not teach the front surface of each magnetic pole unit is bonded to an inner surface of the housing by an adhesive.
Dumas teaches each magnetic pole unit 10 is bonded to an inner surface of the housing 9 by an adhesive (¶ 150), doing so ensures that the magnets are perfectly secured even at high temperatures (¶ 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen in view of Sullivan by having the front surface of each magnetic pole unit is bonded to an inner surface of the housing by an adhesive, as taught by Dumas, for the same reasons as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Sullivan as applied to claim 1 above, and further in view of Groendahl (US 2008/0276449 A11).
RE claim 6/1, Jansen in view of Sullivan has been discussed above. Jansen does not teach all gaps among the housing, the base plate and the pair of magnetic pole units are filled with resin.
Groendahl teaches all gaps 6 among the housing, the base plate 2 and the pair of magnetic pole units 2 are filled with resin (see ¶ 20 for whole interior cavity are filled by injection method, see ¶ 34 for resin). The magnets will enjoy superior corrosion and mechanical protection inside a hermetically sealed protective cover filled with a suitable filling mass.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen in view of Sullivan by having all gaps among the housing, the base plate and the pair of magnetic pole units are filled with resin, as taught by Groendahl, for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Sullivan as applied to claim 1 above, and further in view of Li (CN 106849391 A).
RE claim 7/1, Jansen in view of Sullivan has been discussed above. Jansen does not teach a plurality of base plate through holes is arranged on the base plate, a plurality of housing through holes corresponding to the plurality of the base plate through holes is arranged on the housing, and a plurality of threaded holes is arranged in the rotor yoke, the plurality of base plate through holes, the plurality of housing through holes and the plurality of threaded holes are aligned with each other, and the magnetic pole module is mechanically fixed on the rotor yoke by allowing fasteners passing through the plurality of the base plate through holes, the plurality of the housing through holes and the threaded holes.
However, even though not shown, Jansen suggests that magnet assemblies and be coupled to rotor using fasteners or both (¶ 13).
Li teaches a plurality of base plate through holes (where fasteners are inserted) is arranged on the base plate 11 (see Figs.7, 8), a plurality of housing through holes (A) corresponding to the plurality of the base plate through holes (B) is arranged on the housing 140, and a plurality of threaded holes (C) (where fastener 130 inserted, see annotated Fig.8 below)) is arranged in the rotor yoke 110, the plurality of base plate through holes (B), the plurality of housing through holes (A) and the plurality of threaded holes (C) are aligned with each other (Fig.8), and the magnetic pole module 120 is mechanically fixed on the rotor yoke 110 by allowing fasteners 130 passing through the plurality of the base plate through holes (B), the plurality of the housing through holes  (A) and the threaded holes (C) (see Fig.8), doing so can simplify the structure of the rotor and convenient maintenance of the rotor (see translation page 8 last paragraph). 
[AltContent: textbox (C)][AltContent: textbox (B)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image3.png
    505
    882
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jansen in view of Sullivan by using structure of fastener and/or both such that a plurality of base plate through holes is arranged on the base plate, a plurality of housing through holes corresponding to the plurality of the base plate through holes is arranged on the housing, and a plurality of threaded holes is arranged in the rotor yoke, the plurality of base plate through holes, the plurality of housing through holes and the plurality of threaded holes are aligned with each other, and the magnetic pole module is mechanically fixed on the rotor yoke by allowing fasteners passing through the plurality of the base plate through holes, the plurality of the housing through holes and the threaded holes, as taught by Li and suggested by Jansen, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834